Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/940,541 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 5/23/22 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air lines of claim 1, first connectors of claim 1, and the heating element embedded in one of the members of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the flow charts of figure 8, 12A, and 12B appear to be incomplete (missing text from inside the boxes).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a different number of shelves" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This statement implies a previous number of shelves which renders the claims indefinite since no other shelves have been claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,044,867 to Fisher. Fisher teaches an inflatable cabinet comprising a pair of side walls, a back wall, and a base all listed as element (13). A top member (11) is hinged to the back wall. A handle (12) is located on the front wall which is the base. The handle is configured as an air pump as best seen in figures 5 and 6. An air line (34) connects from the pump to the second connector (34’). The second connectors connect to first connectors (19) through guide vanes (16). As best seen in figures the cabinet can be of different configuration. 

Claim(s) 1, 2, 7, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,624,035 to Kim. Kim teaches an inflatable cabinet comprises a plurality of members (28) including side walls, a back wall, and a top wall as best seen in figure 1. Each member includes a first connector and second connector for air lines (30) to be connected between members. An air line (42) connects to an air pump (40). As best seen in figure 7, the members include guide vanes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,799,002 to Bradley in view of US Patent 6,260,306 to Swetish. Bradley teaches an inflatable cabinet comprising a plurality of members (100) that include side walls, a back wall, and a top member that is an inflatable door. Each member is composed of a multi-layer tethered structure as best seen in figure 1A. The layers include fabric (112,122) with weaved strands (104) and an outer air tight shell (114,116,124,126). 
Bradley does not expressly disclose a base with a pump and air lines. Swetish teaches an inflatable structure. A base comprising a manifold (20) with a pump (30). Air lines (24,26,28, 31) connect from the pump to the manifold and from the manifold to the structure. First connectors (Fig 4) are located in members of the structure. The manifold is considered to be/include second connectors. At the time the invention as filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Bradely by using the base with a pump and manifold as taught by Swetish to inflate the structure faster due to using a manifold.  
For further clarification regarding claim 13-15, Bradley in view of Swetish is silent to the control module for the pump. The examiner is taking Official Notice that it is well known in the art of cabinets, refrigerators, and pumps to operate/control machinery (Pumps, fans, compressors, etc) based on sensor data (pressure, humidity, temperature, etc) to automate activity, to achieve optimal environmental conditions, and/or provide a safety shutoff. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Bradley in view of Swetish by adding a control module to the pump that uses sensors for pressure and temperature as is known in the art to provide a safety shutoff. 

Claim(s) 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,799,002 to Bradley in view of US Patent 6,260,306 to Swetish as applied to claim 1 above, and further in view of US Patent 9,930,997 to Larpenteur. Bradley in view of Swetish does not expressly disclose shelves and a heating element. Larpenteur teaches a collapsible cabinet comprising side walls which have supports (40 or 152) for different configurations of shelves (108 or 150). A door and back wall (30, 32) have heating elements (72) embedded on the interior surfaces. The members include soft insulation (37). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to make the cabinet of Bradely in view of Swetish in configuration of having a door with a heater at the front and side walls with support for shelves as taught by Larpenteaur to allow for more convenient storage of differing items that could be either hot or cold.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637